NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0038n.06

                                            No. 09-4227                                   FILED
                                                                                       Jan 14, 2011
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


DALE EDWARDS; DEJAN PERFORMING                                )
ARTS AND LEARNING CENTER, INC.; D & E                         )
COMMUNICATIONS, INC.; CONSOLIDATED                            )
CHURCH FINANCIAL CO.,                                         )
                                                              )     ON APPEAL FROM THE
       Plaintiffs-Appellants,                                 )     UNITED STATES DISTRICT
                                                              )     COURT FOR THE NORTHERN
v.                                                            )     DISTRICT OF OHIO
                                                              )
A. CLIFFORD THORNTON, JR.; HARVEST                            )                        OPINION
MISSIONARY BAPTIST CHURCH,                                    )
                                                              )
       Defendants-Appellees.                                  )




BEFORE:        COLE and WHITE, Circuit Judges; and O’MEARA, District Judge.*

       PER CURIAM. Plaintiff-Appellants Dale Edwards; Dejan Performing Arts and Learning

Center, Inc.; D & E Communications, Inc.; and Consolidated Church Financial Co. (collectively “the

Edwards companies”) appeal the district court’s order dismissing their claims for lack of subject

matter jurisdiction and failure to state a claim upon which relief may be granted. The Edwards

companies argue that the district court erred in (1) applying the Rooker-Feldman doctrine to their

due process claims, and (2) finding that they had failed to state a claim for violation of a bankruptcy

automatic stay.


       *
       The Honorable John Corbett O’Meara, United States District Court for the Eastern District
of Michigan, sitting by designation.
No. 09-4227
Edwards, et al. v. Thornton, et al.

       We review a district court’s determination that the Rooker-Feldman doctrine precludes

subject matter jurisdiction de novo. McCormick v. Braverman, 451 F.3d 382, 389 (6th Cir. 2006).

We have carefully reviewed the parties’ briefs, the applicable law, and the district court’s order

dismissing the Edwards companies’ claims. We agree that the Rooker-Feldman doctrine precludes

subject matter jurisdiction over the Edwards companies’ due process claims and that their allegations

of violation of a bankruptcy automatic stay fail to state a claim upon which relief may be granted.

Because the district court’s decision is well-reasoned, we find no need to expand on its analysis as

to these claims.

       The Edwards companies also advance two new arguments in support of their § 1983 claim

against Thornton that were not considered by the district court. First, relying on Rivera v. Ragan &

Ragan, P.C., No. 10-1619, 2010 WL 2635790 (E.D. Pa. June 25, 2010), they argue that Rooker-

Feldman does not apply to their § 1983 claim because it is a separate action severable from the state

court proceedings below. In Rivera, the district court held that a claim for unfair debt collection

methods under the Fair Debt Collection Practices Act did not invoke the Rooker-Feldman doctrine

because it disputed the manner in which a debt was collected, not the state court judgment creating

the debt. Id. at *4. The Edwards companies argue that, because they are taking issue with

Thornton’s actions in enforcing the state court judgment, not the state court judgment itself, the

actions are severable and Rooker-Feldman should not apply. We considered a similar argument in

Abbott v. Michigan, 474 F.3d 324 (6th Cir. 2007), in which the plaintiffs asserted claims against

third parties—state officials—for the conversion of their pension benefits pursuant to state-court

judgments. Id. at 329. Because the plaintiffs “assert[ed] that the state courts erred in issuing

                                                -2-
No. 09-4227
Edwards, et al. v. Thornton, et al.

the . . . judgments and d[id] not claim that the defendants ha[d] injured them in any way except by

strictly executing those judgments,” we held that their claims were “actually challenges to the state-

court . . . judgments and [we]re barred by the Rooker-Feldman doctrine.” Id.

       Although Rivera is not the law of this circuit, we note that it is distinguishable from Abbott

because, in Rivera, the state-court judgment could be enforced (that is, the defendant could collect

the debt) in a manner that did not give rise to the cause of action for unfair tactics; as such, the

conduct was severable from the state-court judgment. In Abbott, however, the state-court judgment

created a right to pension benefits that would give rise to the cause of action regardless of how it was

enforced, because the cause of action was for the taking of the pension benefits in and of itself. The

§ 1983 claim against Thornton is more analogous to Abbott than to Rivera. Here, the state-court

judgment gave Harvest Missionary Baptist Church (“Harvest”) the right to title to a property and

authorized Thornton to transfer that title in the event that the Edwards companies neglected to do

so. Thornton’s transfer of that title was a strict execution of the state-court judgment. The Edwards

companies’ claim—that Thornton unconstitutionally transferred title because he should have known

that the state-court judgment was void—is an attack on the judgment itself, because there is no

method that Thornton or Harvest could have used to enforce the judgment that would not have given

rise to this claim. As such, Abbott applies, and the claim is subject to Rooker-Feldman.

       Second, relying on Gilbert v. Illinois State Board of Education, 591 F.3d 896, 901-02 (7th

Cir. 2010), and Kelley v. Med-1 Solutions, 548 F.3d 600, 605-06 (7th Cir. 2008), the Edwards

companies argue that an exception to Rooker-Feldman applies because they were not afforded a

“reasonable opportunity” to litigate their § 1983 claim in state court. However, as noted in Kelley,

                                                 -3-
No. 09-4227
Edwards, et al. v. Thornton, et al.
548 F.3d at 607, this Court has eliminated the “reasonable opportunity” exception. See Abbott, 474
F.3d at 330. Because the § 1983 claim against Thornton is not severable and no exception applies,

it is barred by the Rooker-Feldman doctrine and we lack subject matter jurisdiction to consider it.

       Therefore, we AFFIRM the dismissal of the Edwards companies’ claims for the reasons

stated above and in the district court’s opinion.




                                                -4-